Case 3:20-cv-03056-ELW Document 17                                  Filed 04/30/21 Page 1 of 3 PageID #: 825




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION


ERNIE HAUGHT, III                                                                                   PLAINTIFF

          v.                                      CIVIL NO. 20-3056


ANDREW M. SAUL, Commissioner
Social Security Administration                                                                      DEFENDANT

                                            MEMORANDUM OPINION

          Plaintiff, Ernie Haught, III, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claims for a period of disability and disability insurance benefits

(DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review, the

Court must determine whether there is substantial evidence in the administrative record to support

the Commissioner's decision. See 42 U.S.C. § 405(g).

          Plaintiff protectively filed his current application for DIB on September 2, 2017, alleging

an inability to work since April 2, 2015, 1 due to severe agoraphobia with inability to handle
                                                         0F




everyday life; chronic active hepatitis C, severe discitis spinal infection, severe limp in right foot

from 2 reconstructive surgeries, mental issues due to childhood trauma, and two severe herniated

discs L4 & L5 from the discitis. (Tr. 195). An administrative hearing was held on February 6,

2019, at which Plaintiff appeared with counsel and testified. (Tr. 30-80).

          By written decision dated December 19, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 12).


1
 At the administrative hearing held on February 6, 2019, Plaintiff, through his counsel, amended his alleged onset date to
September 2, 2017. (Tr. 10, 38).

                                                                1
Case 3:20-cv-03056-ELW Document 17                   Filed 04/30/21 Page 2 of 3 PageID #: 826




Specifically, the ALJ found Plaintiff had the following severe impairments: status post right ankle

arthroscopy and hardware removal (2015); status post L5-S1 discitis with residual degenerative

changes of the lumbar spine (includes disc protrusion at L4-L5); hepatitis C; anxiety and panic

disorder; major depressive disorder; PTSD (post-traumatic stress disorder); and personality

disorder. However, after reviewing all of the evidence presented, the ALJ determined that

Plaintiff’s impairments did not meet or equal the level of severity of any impairment listed in the

Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 13). The ALJ

found Plaintiff retained the residual functional capacity (RFC) to:

       lift//carry 10 pounds occasionally and lift/carry less than 10 pounds frequently; and
       stand/walk 2 hours and sit 6 hours in an 8-hour workday with normal breaks. The
       claimant can push/pull in accordance with his lift/carry abilities. The claimant can
       occasionally climb ramps and stairs. The claimant can occasionally climb ladders,
       ropes, and scaffolds. The claimant can occasionally balance, stoop, kneel, crouch,
       and crawl. The claimant is able to perform work where interpersonal contact is
       incidental to the work performed. The claimant is limited to work where complexity
       of tasks is learned and performed by rote with few variables and little judgment and
       where supervision required is simple, direct, and concrete.

(Tr. 14-15). With the help of a vocational expert, the ALJ determined Plaintiff could perform work

as a small products assembler, a document preparer, and a circuitry board inspector. (Tr. 22-23).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on June 22, 2020. (Tr. 1-4). Subsequently, Plaintiff filed this action. (Doc. 2).

This case is before the undersigned pursuant to the consent of the parties. (Doc. 5). Both parties

have filed appeal briefs, and the case is now ready for decision. (Docs. 15, 16).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be



                                                 2
Case 3:20-cv-03056-ELW Document 17                   Filed 04/30/21 Page 3 of 3 PageID #: 827




affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 30th day of April 2021.


                                                  /s / Erin L. Wiedemann
                                                  HON. ERIN L. WIEDEMANN
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3
